DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 7 of the REMARKS, “… forming no gap being formed between the top surface (T) of the pad (12a) and the lower surface of the pillar (17).' Furthermore, referring to Figs. 3H and 31, Katsuno et al. describes that the top surface (T) of the first conductor layer (12) including the pad (12a) is recessed from the surface (1 la) of the resin insulating layer (11) when the exposed portions of a metal film (13) is etched in the process.2 Thus, the portion of the pad (12a) on which the pillar (17) is formed is not etched, and the side wall of the pillar (17) is continues to the top surface (T) of the pad (12a) without forming a gap.”  The Office respectfully disagrees.  Adachi already teaches a metal post connected to a surface of a conductor pad and a gap formed between the metal post and the surface of the conductor pad.  Katsuno is used to teach the bulging surface.  Thus the combination of Adachi in view of Wada and Katsuno teaches the limitations of the claim language.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 12, 15 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2015/0077963 A1) in view of Wada (US 2015/0313015 A1) and Katsuno (US 2016/0242285 A1).

Regarding Claim 1, Adachi discloses a wiring substrate (Fig 9-14), comprising: a resin insulating layer (50F; [0031]; “interlayer resin insulating layer”); a conductor pad (at 58F; [0031]; “conductor”) formed on the resin insulating layer (50F) and having a surface (upper surface of 58F); a coating layer (70F; [0030-0033]; “solder resist”) formed on the resin insulating layer (50F) such that the coating layer (70F) is covering the conductor pad (58F); and a metal post (77; [0033]; “metal post”) connected to the surface (upper surface of 58F) of the conductor pad (at 58F) and protruding from the coating layer (70F) such that a gap (see Fig 11(B) showing a space between BF and 11Bb) is formed between the metal post (77) and the surface (upper surface of 58F) of the conductor pad (at 58F) at a peripheral edge (see Fig 11(A) showing a gap between 77Bb and 58F filled with 70F) of the metal post (77), wherein the coating layer (70F) is formed such that the coating layer (70F) has an interposed portion formed in the gap between the metal post (see Fig 11(A) showing a gap between 77Bb and 58F filled with 70F) and the conductor pad at the peripheral edge of the metal post (77).
Adachi does not explicitly disclose a coating insulating layer, a conductor pad having a bulging surface, the metal post connected to the bulging surface of the conductor pad and a gap is formed between the metal post and the bulging surface of the conductor pad.
Wada teaches of a wiring substrate (Fig 4), comprising: a resin insulating layer (31; [0054]); a conductor pad (at L2) formed on the resin insulating layer (31); a coating insulating layer (4; [0061]; “an insulative resin which is to become the solder resist layer”) formed on the resin insulating layer (31) such that the coating insulating layer (4) is covering the conductor pad (at L2); and a metal post (T1; [0070-0071]; “terminal”) connected to the conductor pad (at L2) and protruding from the coating insulating layer (4) such that a gap (see Fig 4 showing a space S2) is formed between the metal post (T1) and the conductor pad (at L2) at a peripheral edge (see Fig 4) of the metal post (T1), wherein the coating insulating layer (4) is formed such that the coating insulating layer (4) has an interposed portion formed in the gap (S2) between the metal post (T1) and the conductor pad at the peripheral edge of the metal post (T1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as disclosed by Adachi, comprising a coating insulating layer as taught by Wada, in order to improve reliability, improve adhesion, prevent separation of the insulating layers, and improve separation between terminals and wiring (Wada, [0012,0039-0049,0061]).
Katsuno teaches of a wiring substrate (Fig 2B), comprising a conductor pad (at 12a; [0064]) having a bulging surface (upper surface of 12a, about T), a metal post (17; [0051,0064]) connected to the bulging surface (upper surface of 12a, about T) of the conductor pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate with a gap formed between the metal post and the surface of the conductor pad as taught by Adachi in view of Wada, comprising a conductor pad having a bulging surface, the metal post connected to the bulging surface of the conductor pad as taught by Katsuno, in order to improve reliability, reduce stress, reduce warpage and prevent deterioration of the metal post (Katsuno, [0051,0064]), such that a gap is formed between the metal post and the bulging surface of the conductor pad.



Regarding Claim 2, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim.
Katsuno further teaches of a wiring substrate (Fig 2B), wherein a conductor pad  (at 12a; [0064]) is formed such that a bulging surface (about T) of the conductor pad (12a) is a convex surface curving from a periphery (about 12a1) of the conductor pad (12) to an apex (highest height of 12a is at about 17a) at a center portion (the portion at 17a) of the conductor pad toward a metal post (17; [0051,0064]).

Regarding Claim 3, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim and Adachi further discloses the wiring substrate according to claim 1, further comprising: a via conductor (60F; [0031]) formed in the resin insulating layer (50F) such that the via conductor (60F) is penetrating through the resin insulating layer (50F) and connected to the conductor pad (at 58F) on an opposite side with respect to the metal post (77).

Regarding Claims 4 and 15, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim.
Adachi does not explicitly disclose the wiring substrate according to claims 1 and 3, wherein the conductor pad and the metal post comprise a same metal material.
Katsuno further teaches of a wiring substrate (Fig 2B), wherein a conductor pad (12; [0070]) and the metal post (17; [0038]) comprise a same metal material ([0038,0070]; “copper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Adachi in view of Wada and Katsuno, wherein the conductor pad and the metal post comprise a same metal material as taught by Katsuno, in order to provide a material compatible for a plating process, provide a material that can be provided as a foil, provide a conductive material, and improve reliability (Katsuno, [0038,0040,0051,0053,0064,0070]).

Regarding Claims 5 and 16, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim and Katsuno further teaches the wiring substrate (Fig 2B) according to claims 2 and 15, wherein the metal post (17) is formed such that the metal post (17) is connected to an apex (at 17u) of the surface of the conductor pad (12a).

Regarding Claims 6 and 17, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim and Adachi further discloses the wiring substrate according to claims 1 and 3, wherein the gap (see Fig 11(A) showing a gap between 77Bb and 58F filled with 70F) between the metal post (77) and the conductor pad (at 58F) is formed such that the interposed portion of the coating insulating layer (70F) has a shape that is reduced in width (see Fig 11(B) showing that the height of the gap tapers slightly) from the peripheral edge (77Bb) toward a center of the metal post (77).


Regarding Claim 9, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim and Adachi further discloses the wiring substrate according to claim 2, further comprising: a via conductor (60F; [0031]) formed in the resin insulating layer (50F) such that the via conductor (60F) is penetrating through the resin insulating layer (50F) and connected to the conductor pad (at 58F) on an opposite side with respect to the metal post (77).

Regarding Claim 10, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim.
Adachi does not explicitly disclose the wiring substrate according to claim 2, wherein the conductor pad and the metal post comprise a same metal material.
Katsuno teaches of a wiring substrate (Fig 2B), wherein a conductor pad (12; [0070]) and the metal post (17; [0038]) comprise a same metal material ([0038,0070]; “copper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Adachi in view of Wada and Katsuno, wherein the conductor pad and the metal post comprise a same metal material as taught by Katsuno, in order to provide a material compatible for a plating process, provide a material that can be provided as a foil, provide a conductive material, and improve reliability (Katsuno, [0038,0040,0051,0053,0064,0070]).  


Regarding Claim 11, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim and Katsuno further teaches the wiring substrate (Fig 2B) according to claim 9, wherein the metal post (17) is formed such that the metal post (17) is connected to an apex (at 17u) of the surface of the conductor pad (12a).

Regarding Claim 12, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim and Adachi further discloses the wiring substrate according to claims 2 and 3, wherein the gap (see Fig 11(A) showing a gap between 77Bb and 58F filled with 70F) between the metal post (77) and the conductor pad (at 58F) is formed such that the interposed portion of the coating insulating layer (70F) has a shape that is reduced in width (see Fig 11(B) showing that the height of the gap tapers slightly) from the peripheral edge (77Bb) toward a center of the metal post (77).

Regarding Claim 20, Adachi in view of Wada teaches the limitations of the preceding claim and Adachi further discloses the wiring substrate according to claim 4, wherein the gap (see Fig 11(A) showing a gap between 77Bb and 58F filled with 70F) between the metal post (77) and the conductor pad (at 58F) is formed such that the interposed portion of the coating insulating layer (70F) has a shape that is reduced in width (see Fig 11(B) showing that the height of the gap tapers slightly) from the peripheral edge (77Bb) toward a center of the metal post (77).


Claims 7, 8, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2015/0077963 A1) in view of Wada (US 2015/0313015 A1) and Katsuno (US 2016/0242285 A1) as applied to claims 1, 2 and 3 above, and further in view of Sakai (US 2016/0316558 A1).

Regarding Claims 7 and 18, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim.
Adachi does not disclose the wiring substrate, wherein the metal post is formed such that the metal post has a roughened surface portion covered by the coating insulating layer.
Sakai teaches of a wiring substrate (Fig 1), wherein a metal post (25; [0033]) is formed such that the metal post (25) has a roughened surface portion (25b; [0007,0033,0036]) covered by a coating insulating layer (30; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Adachi in view of Wada and Katsuno, wherein the metal post is formed such that the metal post has a roughened surface portion covered by the coating insulating layer as taught by Sakai, in order to improve adhesion between the insulating layer and the post , especially against heat cycles, prevent peeling, improve stability, and control contact area of a connection surface (Sakai, [0007,0036]).


Regarding Claims 8 and 19, Adachi in view of Wada, Katsuno and Sakai teaches the limitations of the preceding claim and Sakai further teaches the wiring substrate according to claim 7, wherein the conductor pad (21) has a roughened surface portion (Ra1 at 21) covered by the coating insulating layer (30) and formed such that the roughened surface portion of the metal post (Ra1 at 25b) and the roughened surface portion (Ra1 at 21) of the conductor pad have substantially a same surface roughness (Ra1; [0033]).

Regarding Claim 13, Adachi in view of Wada and Katsuno teaches the limitations of the preceding claim.
Adachi does not disclose the wiring substrate, wherein the metal post is formed such that the metal post has a roughened surface portion covered by the coating insulating layer.
Sakai teaches of a wiring substrate (Fig 1), wherein a metal post (25; [0033]) is formed such that the metal post (25) has a roughened surface portion (25b; [0007,0033,0036]) covered by a coating insulating layer (30; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Adachi in view of Wada and Katsuno, wherein the metal post is formed such that the metal post has a roughened surface portion covered by the coating insulating layer as taught by Sakai, in order to improve adhesion between the insulating layer and the post , especially against heat cycles, prevent peeling, improve stability, and control contact area of a connection surface (Sakai, [0007,0036]).
Regarding Claim 14, Adachi in view of Wada, Katsuno and Sakai teaches the limitations of the preceding claim and Sakai further teaches the wiring substrate, wherein the conductor pad (21) has a roughened surface portion (Ra1 at 21) covered by the coating insulating layer (30) and formed such that the roughened surface portion of the metal post (Ra1 at 25b) and the roughened surface portion (Ra1 at 21) of the conductor pad have substantially a same surface roughness (Ra1; [0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896